ON PETITION FOR REHEARING.
Respondent has filed a petition for rehearing. One matter not brought to the attention of the court at the former hearing is the claim of respondent that John C. Taylor, as treasurer, was a party to the proceedings and that he voluntarily entered his appearance.
Taylor is not mentioned in the complaint in the court below. *Page 591 
No prayer for judgment or relief against him is contained in any motion or pleading. In fact, Taylor is not mentioned in any paper filed in the cause until after the trial. After the case was tried and the trial judge had handed down a            8 written decision in favor of the plaintiff and against Jeppson, Taylor for the first time seemingly attempted to come into the case, when on February 10, 1928, he, as treasurer of Utah county, and as successor in office to Jeppson, filed in court a document stating that he "voluntarily makes his appearance" in the case, "and consents that the testimony heretofore offered in said cause may be considered as having been offered to the same extent and effect as if this said John C. Taylor, treasurer of said county, had been a party to said cause from the beginning." This document does not appear to have been served upon anybody or any party.
Our attention has not been called to any order making Taylor a party. There is nothing in the pleadings or in the evidence charging Taylor with any deliction or indebtedness or liability whatsoever. By the pleadings nothing is claimed or asserted against him. The document is in no wise a confession of judgment. It does not authorize the entry of a judgment against him for a specified or any sum or for any kind of a judgment. It does not state any facts upon which any judgment may be based. It does not in any of its elements fall within the statute providing for a judgment by confession. On the record it may only be presumed that Taylor filed the document in the cause to collect whatever the defendant Jeppson might be required to pay. But the judgment entered against him is a personal money judgment not on the record supported by any pleading, claim, or evidence whatsoever.
True sections 6545 and 7029, Comp. Laws Utah 1917, provide that "a defendant" may appear in certain ways. Section 7029 defines an appearance in these words:
"A defendant appears * * * when he answers, demurs, or gives the plaintiff written notice of his appearance." *Page 592 
But John C. Taylor was not a defendant, was not made a party to the suit and was not entitled to appear in the action. Nor does it appear that he gave notice to any one of his appearance. His attempt to get into the case, if it is worthy of a name, was at most an attempt to intervene without complying with any of the provisions of the statute entitling him to entrance.
Even in cases involving parties to an action — parties who are named as such and have been brought into court as such — it is held by many cases that a judgment not based upon pleadings is absolutely void. 33 C.J. 1132.
And in all cases it is held that a money judgment against one not a party to the action and not charged with liability is a nullity. 33 C.J. 1106.
In all cases we have found the judgment challenged was based upon a pleading that sought relief against the party prejudiced by the judgment. In the case at bar no pleading or party seeks a judgment against Taylor, no facts giving the court jurisdiction to render a personal judgment against him are pleaded or proved or on the record, and Taylor does not consent to such a judgment.
The respondent in its petition and brief for rehearing says:
"We frankly admit that the conclusions of law (in the court below) are inaccurately drawn and that the form of judgment is wrong. We can readily appreciate why this court looking at the conclusions of law and the form of the judgment alone, could arrive at the conclusion that the respondent is seeking a personal judgment against Jeppson."
We arrived at the conclusions that respondent not only sought a personal judgment against Jeppson, but also obtained such a judgment against him, and we are still of that opinion.
And further in said petition and brief the respondent says:
"No one had the slightest idea of requiring either Henry Jeppson or John C. Taylor to pay this money personally," *Page 593 
and that the trial court should have ordered Taylor, as treasurer and successor to Jeppson, to collect the money and that
"This is the only conclusion and the only judgment the respondent is entitled to either under the evidence or the findings of the court."
This is a case where the record affirmatively shows that no judgment should have been rendered against Taylor. There was no charge against him and there was no action pending against him.
Even in cases where the person prejudiced by the judgment is a party to the action and relief is prayed against him and the record affirmatively shows that there is no cause of action stated against him, most courts have held the judgment a nullity. The case at bar, so far as lack of jurisdictional essentials to support the judgment against Taylor is concerned, is more extreme than any case we have found. We feel that we are speaking softly and accurately in calling the judgment a nullity. Miller v.Prout, 33 Idaho 709, 197 P. 1023; Hodson v. O'Keeffe,71 Mont. 322, 229 P. 722; Hough v. Lucas, 76 Colo. 94,230 P. 789; Title Insurance Co. v. Northwestern Tel. Co., 88 Or. 666,173 P. 251; Traill County v. State, 42 N.D. 253,172 N.W. 782; McCamant v. McCamant (Tex.Civ.App.)187 S.W. 1096; Lilly v. Claypool, 59 W. Va. 130, 53 S.E. 22.
Respondent requests this court to modify its decision so as to order or permit the trial court to order Jeppson or his successor in office to collect the alleged tax deficiency. This request ignores the fact that Jeppson is no longer              9 treasurer. His term of office expired nearly three years ago. Nothing in the record gives this court jurisdiction over Taylor or his successor in office.
The matter presented to this court was and is whether or not a personal judgment for a sum of money against Jeppson was proper. We held that it was not. The respondent concedes that it was not. This amended complaint upon which this trial was had was made and filed against Jeppson as *Page 594 
sole defendant after Jeppson had ceased to be treasurer at a time when he had lost all power and authority, if any he had, to correct or to alter records, and all power to collect taxes or to seize or sell property for tax debts. Of what avail was the prayer that he be ordered to collect the tax or suffer judgment for the amount of the tax? How could Jeppson collect the tax?
This court refuses to rule in advance what action may or may not be taken by plaintiff against others involved in the transaction.
The motion for rehearing is denied.